ON APPLICATION FOR REHEARING
BOUTALL, Judge.
Defendant-appellee applied for a rehearing on February 25, 1976 urging the court to reconsider its decision of February 10, 1976.
We grant a rehearing before this same panel and direct counsel for both parties to file such additional briefs as they think necessary, no later than April 1, 1976. Thereafter the court shall reconsider the matter on the present record and such additional briefs as may be filed and will render its opinion without the necessity of additional oral argument.
REHEARING GRANTED.
STOULIG and MORIAL, JJ., refusing.